EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 02/11/2022 of:
DISPLAY APPARATUS AND MANUFACTURING METHOD THEREOF INCLUDING DEVELOPING SEALING MEMBER BY CURING MOLTEN SEALING MEMBER PATTERN.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered): 
Regarding Amended Claim 1:
In Line 19: Regarding the phrase “is arrange [sic] between…”, delete the typographical error “arrange”.  Insert properly conjugated ---arranged--- .
Regarding Amended Claim 19:
In Line 19: Regarding the phrase “is arrange [sic] between…”, delete the typographical error “arrange”.  Insert properly conjugated ---arranged---.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, & 6-19 are allowed because the closest prior art of record (i.e. Chung [see Figs. 5 & 10 as applied in the non-final Office action mailed 11/18/2021], Sato, Jinta) neither anticipates nor renders obvious the limitations of amended independent Claims 1 & 19, each similarly including a display device or manufacturing method therefor, comprising inter alia: 
at least two sub-pixel units comprising a first sub-pixel unit, the first sub-pixel unit being arranged between transparent areas of adjacent pixel units in a first direction, the first sub-pixel unit is a white sub-pixel unit configured to emit a white light;
the at least two sub-pixel units includes at least one color sub-pixel unit, the first sub-pixel unit is arranged between color sub-pixel units of adjacent pixel units in a first direction, and the at least one color sub-pixel unit is arranged between transparent areas of adjacent pixel units in a second direction;
a length of the first sub-pixel unit is greater than a length of the at least one color sub-pixel along the second direction;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892